PER CURIAM.

ORDER

The court treats Lourdes C. Napisa’s correspondence concerning the timeliness of her petition for review as a motion for reconsideration of the court’s previous rejection of her petition for review as untimely.
On June 20, 2007, the Merit Systems Protection Board issued a final decision in Napisa v. Office of Personnel Mgmt, No. SF-0831-06-0870-I-1, 106 M.S.P.R. 249 (2007) specifying that its decision was final and that any petition for review must be received by this court within 60 calendar days of receipt of the Board’s decision. The Board’s records reflect that Napisa received the Board’s decision on July 16, 2007. Napisa’s petition seeking review of the Board’s decision was received by the court on September 19, 2007 and rejected because it was five days late. On October 24, 2007, Napisa resubmitted her petition for review with a letter.
A petition for review of a Board decision must be filed within 60 days of receipt of the decision. See 5 U.S.C. § 7703(b)(1). The 60-day filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed. Cir.1984). Because Napisa’s petition for review was received on September 19, five days late, this court must dismiss Napisa’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The motion is denied. The petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.